NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THERESA ORTLOFF, former employee of             No.    18-35538
the Washington State Ferries and a single
woman,                                          D.C. No. 2:16-cv-01257-RSL

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

DAVE TRIMMER, Chief of the Washington
State Ferries; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted July 12, 2019**
                               Seattle, Washington

Before: BOGGS,*** BERZON, and WATFORD, Circuit Judges.

      Theresa Ortloff sued several Washington State Ferries officials after she was


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
discharged from her job as a probationary on-call oiler for the State Ferries. She

alleges that she was discharged on account of First Amendment protected behavior

and that her Fourteenth Amendment due-process rights were violated. The district

court granted summary judgment to the State Ferries officials. We affirm.

      1. The district court properly granted summary judgment on Ortloff’s First

Amendment claims. Ortloff did not submit evidence that would allow a reasonable

juror to conclude that the asserted First Amendment protected activity was a

substantial factor in her discharge. See Eng v. Cooley, 552 F.3d 1062, 1071 (9th

Cir. 2009). First, nothing in the record indicates that Ortloff’s discharge was

connected to any expressive association with Floyd McLaughlin. Second, the

record also does not contain any facts connecting Ortloff’s discharge to

championing the rights of probationary employees generally. 1

      2. The district court also properly awarded summary judgment to the State

Ferries officials on Ortloff’s Fourteenth Amendment claims. Under the collective-

bargaining agreement governing Ortloff’s employment, the State Ferries could

discharge her for any “bona fide reason(s) relating to the business operation.”

Employees who can be discharged for any bona fide reason lack a property interest

in their employment. See Allen v. City of Beverly Hills, 911 F.2d 367, 371–72 (9th


1
     Even if there were such a connection, it is questionable whether the First
Amendment would protect Ortloff from discharge on that account. See Connick v.
Myers, 461 U.S. 138, 146 (1983).

                                          2
Cir. 1990).

      Nor can Ortloff make out a Fourteenth Amendment claim based on either

the State Ferries’ decision to place her on a do-not-hire list, or the reference in a

press release to certain “disgruntled former employees.” Fourteenth Amendment

due-process protections based on government defamation are triggered only when

a person is “severely stigmatize[d]” by the government statement. Hyland v.

Wonder, 972 F.2d 1129, 1141 (9th Cir. 1992). There is no evidence that Ortloff’s

inclusion on a single employer’s do-not-hire list was “genuinely debilitating,” as

she could obtain jobs elsewhere. Id. Nor does the record, viewed favorably to

Ortloff, support the conclusion that any member of the public would interpret the

press release mentioning “disgruntled former employees” as referring to Ortloff, or

that any such interpretation, if it occurred, would be severely stigmatizing.

      3. The district court did not abuse its discretion in denying Ortloff’s motion

for default judgment, based on asserted misconduct by the State Ferries officials

during discovery. The district court reasonably concluded that the discovery

dispute between the parties was the product of unreasonable behavior on both

sides, and that even though the defendants were in part to blame for the impasse,

their conduct was not the type of “extreme circumstance[]” that would warrant

issuing a default judgment. United States ex rel. Wiltec Guam, Inc. v. Kahaluu




                                           3
Const. Co., 857 F.2d 600, 603 (9th Cir. 1988).

      AFFIRMED.




                                        4